Case 2:17-cv-08704-DSF-JEM Document 92-1 Filed 06/21/19 Page 1of3 Page ID #:2097

Exhibit 1
Case 2:17-cv-08704-DSF-JEM Document 92-1 ‘Filed 06/21/19 Page 2of3 Page ID #:2098

Weinstein vs. Equifax

Deposition of Nicole Melio

 

1

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Mr. Fuller represents Fidelity. He may have
some questions, but let's just take about a ten-minute
break, and then I'll let you know if I have any more
questions; okay?

A. Okay.

MR. BRENNAN: Okay. Break time.

(A discussion was held off the record.)

MR. BRENNAN: Okay. All right. Ms. Melio,
first of all -- okay. Just a second.

Ms. Melio and Juan, thank you very much for your
time today. I have just a couple more questions, and
then we may be -- we may be over pretty soon.

Okay.

THE WITNESS: Okay.

BY MR. BRENNAN:

Q. If you could -- and what I marked as Exhibit
No. 5, if you look at Experian Page 120 --

A. Okay.

Q. -- and there's -- at the top of the page, under

‘the section called "Insufficient Proof Document

Provided," it says "Send Paragraph 169"; okay?

Now, if you would, I'd like you to take a look
at what's called the DR log, which, in this case, is
Experian Page No. 94. I sent, to Juan, a series of

pages, pages 93 through 99.

 

 

HINES REPORTERS

59
Case 2:17-cv-08704-DSF-JEM Document 92-1 Filed 06/21/19 Page 3of3 Page ID #:2099

 

Weinstein vs. Equifax Deposition of Nicole Melio
1 MR. BRENNAN: Juan do you have Pages 93 to 99°?
2 MR. ALCALDE: Yes.
3 MR. BRENNAN: Okay. I'll mark that as Exhibit

4 No. 7. So I'm remarking Exhibit No. 7.

5 MR. ALCALDE: Okay.

6 MR. BRENNAN: Okay.

7 (Plaintiff's Exhibit 7 was marked for
8 identification by the Court Reporter,
9 and a copy is attached hereto.)

10 BY MR. BRENNAN:
11 QO. Okay. Ms. Melio, if you would, take a look at

12 Page No. 94, which is called the "DR Log."

13 Do you recognize this DR log?

14 A. No.

15] Q. Do you recognize the type of document it is?
16 A. The what?

17 Q. Do you recognize the form of document or the

18 type of document?

19] A. I recognize the DR log.

20 Q. _ Okay. On this DR log, does it indicate that
21 Paragraph 169 was ever sent to Ms. Weinstein?

22| a. No.

23 Q. Okay. Now, taking a look at Exhibit No. 6,

24 which is the ACDV form, looking at the ACD form [sic],

25 and looking also, again, at Page No. 120, Point No. 2

 

 

 

 

HINES REPORTERS 60
